DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims submitted on October 7, 2020.
Claims 1-20 have been presented for examination.
Claims 1-20 are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “low amounts of traffic causes the size of the geographical to be large”. The Examiner believes that the Applicant intended for this limitation to recite “low amounts of traffic causes the size of the geographical cell to be large”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “higher,” “small,” “low,” and “large” recited in claims 1, 8, and 15 are relative terms that render the claims indefinite. These terms not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “higher” and “low” are used to describe the amount of traffic. However, a “higher” or “low” amount of traffic is subjective and may vary in interpretation. Likewise, “small” and “large” are used to describe geographical cell size, however the size of a “small” or “large” geographical cell may vary depending on the interpretation of “small” and “large.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Patent ID No. CN111339230A) in view of Bonnet et al. (U.S. Patent Application Publication No. 2022/0042819 and hereinafter, “Bonnet”).

Regarding claim 1, Wang teaches a Geohash-based traffic management method, comprising:
receiving, by one or more processing units, a respective operating status data of one or more vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein higher amounts of traffic causes the size of the geographical cell to be small, and low amounts of traffic causes the size of the geographical to be large;
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
generating, by one or more processing units, one or more service messages based on the received respective operating status data according to one or more service specifications; and 
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet teaches:
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet [0016] discloses “…the [weather] prediction can be transmitted in the form of a weather map, the accuracy of which is improved by predictions made for a plurality of current cells of a weather area, and transmitted or provided to a plurality of vehicles travelling in proximity to or in the weather area.”
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 

Regarding claim 2, Wang in combination with Bonnet teaches the method of claim 1, wherein Wang further teaches:
the respective operating status data are received from the one or more vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.

Regarding claim 8, Wang teaches a Geohash-based traffic management system, comprising:
a memory medium comprising program instructions;
Wang Page 21 Lines 47-49 disclose “The memory 402 may be used to store software programs and modules. The processor 401 executes various functional applications and data processing by running the software programs and modules stored in the memory 402. The memory 402 may mainly include a storage program area and a storage data area.”
a processor, for executing the program instructions, when executing the program instructions causes the system to: receive respective operating status data of one or more vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region, wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein higher amounts of traffic causes the size of the geographical cell to be small, and low amounts of traffic causes the size of the geographical to be large; 
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
generate one or more service messages based on the received respective operating status data according to one or more service specifications; and
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
provide at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet teaches:
provide at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 

Regarding claim 9, Wang in combination with Bonnet teaches the system of claim 8, wherein Wang further teaches:
the received respective operating status data are received from the one or more vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.

Regarding claim 15, Wang teaches a computer program product for Geohash-based traffic management, comprising a non- transitory computer readable storage having program codes embodied therewith, the program codes comprising:
program codes to receive respective operating status data of one or more vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region, wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein higher amounts of traffic causes the size of the geographical cell to be small, and low amounts of traffic causes the size of the geographical to be large; 
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
program codes to generate one or more service messages based on the received respective operating status data according to one or more service specifications; and
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet teaches:
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 

Regarding claim 16, Wang in combination with Bonnet teaches the computer program product of claim 15, wherein Wang further teaches:
the received respective operating status data are received from the one or more vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Bonnet et al., further in view of Kumar et al. (U.S. Patent Application Publication No. 2019/0102387 and hereinafter, “Kumar”).

Regarding claim 3, Wang in combination with Bonnet does not expressly teach the method of claim 1, wherein:
the received respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the received respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 7, Wang in combination with Bonnet and Kumar teaches the method of claim 3, Wang further comprising:
responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determining, by one or more processing units, those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 discloses “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
removing, by one or more processing units, the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Regarding claim 10, Wang in combination with Bonnet does not expressly teach the system of claim 8, wherein:
the respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the received respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 14, Wang in combination with Bonnet and Kumar teaches the system of claim 10, when executing the program instructions, wherein Wang further teaches the processor further causes the system to:
responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determine those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 discloses “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
remove the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Regarding claim 17, Wang in combination with Bonnet does not expressly teach the computer program product of claim 15, wherein:
the respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the received respective operating status data are associated with respective identifiers of the one or more vehicle and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 20, Wang in combination with Bonnet and Kumar teaches the computer program product of claim 17, the program codes in Wang further comprising:
program codes to responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determine those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 disclose “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
Wang Page 15 Lines 27-29 disclose “…specifically, the route planning service program is invoked to obtain data on the target route of the vehicle icon from the starting geographic location to the target geographic location…”
The Examiner notes that the program is a software program (i.e., program code) as discussed in Wang Page 21 Lines 47-49.
program codes to remove the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Bonnet et al. and of Kumar et al., further in view of Jha et al. (U.S. Patent Application Publication No. 2019/0141495 and hereinafter, “Jha”).

Regarding claim 4, Wang in combination with Bonnet and Kumar teaches the method of claim 3, wherein respective Geohash cells are associated with respective cell identifiers, and the providing of the at least one of the one or more services messages, Wang further comprising:
retrieving, by one or more processing units, an identifier of the vehicle from the request; 
Wang Page 6 Lines 6-8 disclose “Wherein, when it is detected that the application is started, the terminal 10 may send a surrounding vehicle display request to the server 11 to trigger the server 11 to obtain the target route data of the vehicle icon to be displayed based on the surrounding vehicle display request.”
Wang Page 10 Lines 26-29 disclose “When the real-time geographic location of the vehicle is collected, controlling the vehicle icon on the map page to smoothly move and display from the initial geographic location to the target geographic location includes: Collecting the real-time geographic location of the vehicle based on the identification information…”
The combination of Wang and Bonnet does not expressly teach:
determining, by one or more processing units, a cell identifier of the Geohash cell which the vehicle is travelling within; and
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
However, Kumar teaches:
determining, by one or more processing units, a cell identifier of the Geohash cell which the vehicle is travelling within; and
Kumar [0079] discloses “a geocoding or geohashing scheme can be used to map event locations to grid cells in geo grid 200. In this example, a full-length geocode or geohash identifies a single grid cell, such as grid cell 202, shown with dark hatching. Grid cell 202 is identified by the geohash identifier “b86.””
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to incorporate cell identifiers, as taught in Kumar, to provide a spatial reference system (Kumar [0080]).
The combination of Wang, Bonnet, and Kumar does not expressly teach:
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
However, Jha teaches:
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
Jha [0014] discloses “FIG. 11 is an illustrative diagram of another example of a road topology and a sequence diagram of a message flow of an example function discovery process according to an embodiment;”
The Examiner notes that Fig. 11 depicts message flow and identification of the vehicles (e.g., “A”, “B”, “C”)
Jha [0016] discloses “FIGS. 13 to 19 are illustrative diagrams of respective examples of road topologies, Geo-Area (G-A) grids, Geo-Area-aware timer management and message flow according to embodiments;”

    PNG
    media_image1.png
    799
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    763
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Bonnet, and Kumar, to incorporate both a vehicle identifier and cell identifier when providing a service message, as taught in Jha, to ensure no redundant caching of data or content (Jha [0136]). 

Regarding claim 5, Wang in combination with Bonnet, Kumar, and Jha teaches the method of claim 4, wherein Jha further teaches:
the one or more service specifications define formats of service messages corresponding to one or more services provided by the Geohash-based traffic management.
Jha [0025] discloses “The logic 13 may also be configured to provide one or more of service and resource availability-related information updates from each cluster member to the cluster head, provide aggregated service and resource availability-related information from the cluster head to the cluster members, and provide additional service and resource availability-related information from the cluster head to one or more neighbor cluster head.”
The Examiner notes that this interpretation of “format” is based on the description in [0054] of the instant specification (“The service rendering engine 420 is configured to process and render the received one or more service messages according to one or more service specifications (which conform with the one or more service specifications 412 in the traffic management server 402) that define the formats of service messages corresponding to one or more services provided by the traffic management 404. For example, the service rendering engine 420 may render a map showing vehicles currently in the same lane and neighboring lanes of the vehicle requesting the service based on the received one or more service messages.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Bonnet, and Kumar, to incorporate formatting the service message, as taught by Jha, because when the information is organized and named, the information can be disseminated efficiently (Jha [0063]). 

Regarding claim 6, Wang in combination with Bonnet, Kumar, and Jha teaches the method of claim 5, Bonnet further comprising:
retrieving, by one or more processing units, an identifier of a service from the request; and 
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle further based on the identifier of the service.
Bonnet [0042]-[0043] discloses “…predicting a probability of a weather condition for at least one second weather cell by applying a prediction model to at least the first data item and the second data item, and…transmitting the predicted weather condition to at least one second vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 

Regarding claim 11, Wang in combination with Bonnet and Kumar teaches the system of claim 10, wherein Wang further teaches: respective Geohash cells are associated with respective cell identifiers, and when executing the program instructions, the processor further causes the system to:
retrieve an identifier of the vehicle from the request;
Wang Page 6 Lines 6-8 disclose “Wherein, when it is detected that the application is started, the terminal 10 may send a surrounding vehicle display request to the server 11 to trigger the server 11 to obtain the target route data of the vehicle icon to be displayed based on the surrounding vehicle display request.”
Wang Page 10 Lines 26-29 disclose “When the real-time geographic location of the vehicle is collected, controlling the vehicle icon on the map page to smoothly move and display from the initial geographic location to the target geographic location includes: Collecting the real-time geographic location of the vehicle based on the identification information…”
The combination of Wang and Bonnet does not expressly teach:
determining, by one or more processing units, a cell identifier of the Geohash cell which the vehicle is travelling within; and
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
However, Kumar teaches:
determining, by one or more processing units, a cell identifier of the Geohash cell which the vehicle is travelling within; and
Kumar [0079] discloses “a geocoding or geohashing scheme can be used to map event locations to grid cells in geo grid 200. In this example, a full-length geocode or geohash identifies a single grid cell, such as grid cell 202, shown with dark hatching. Grid cell 202 is identified by the geohash identifier “b86.””
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to incorporate cell identifiers, as taught in Kumar, to provide a spatial reference system (Kumar [0080]).
The combination of Wang, Bonnet, and Kumar does not expressly teach:
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
Jha teaches:
providing, by one or more processing units, the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
Jha [0014] discloses “FIG. 11 is an illustrative diagram of another example of a road topology and a sequence diagram of a message flow of an example function discovery process according to an embodiment;”
The Examiner notes that Fig. 11 depicts message flow and identification of the vehicles (e.g., “A”, “B”, “C”)
Jha [0016] discloses “FIGS. 13 to 19 are illustrative diagrams of respective examples of road topologies, Geo-Area (G-A) grids, Geo-Area-aware timer management and message flow according to embodiments;”

    PNG
    media_image1.png
    799
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    763
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Bonnet, and Kumar, to incorporate both a vehicle identifier and cell identifier when providing a service message, as taught in Jha, to ensure no redundant caching of data or content (Jha [0136]).

Regarding claim 12, Wang in combination with Bonnet, Kumar, and Jha teaches the system of claim 11, wherein Jha further teaches:
the one or more service specifications define formats of service messages corresponding to one or more services provided by the Geohash-based traffic management.
Jha [0025] discloses “The logic 13 may also be configured to provide one or more of service and resource availability-related information updates from each cluster member to the cluster head, provide aggregated service and resource availability-related information from the cluster head to the cluster members, and provide additional service and resource availability-related information from the cluster head to one or more neighbor cluster head.”
The Examiner notes that this interpretation of “format” is based on the description in [0054] of the instant specification (“The service rendering engine 420 is configured to process and render the received one or more service messages according to one or more service specifications (which conform with the one or more service specifications 412 in the traffic management server 402) that define the formats of service messages corresponding to one or more services provided by the traffic management 404. For example, the service rendering engine 420 may render a map showing vehicles currently in the same lane and neighboring lanes of the vehicle requesting the service based on the received one or more service messages.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Bonnet, and Kumar, to incorporate formatting the service message, as taught by Jha, because when the information is organized and named, the information can be disseminated efficiently (Jha [0063]).

Regarding claim 13, Wang in combination with Bonnet, Kumar, and Jha teaches the system of claim 12, when executing the program instructions, wherein Bonnet further teaches the processor further causes the system to:
retrieve an identifier of a service from the request; and
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
provide the at least one of the one or more service messages to the vehicle further based on the identifier of the service.
Bonnet [0042]-[0043] discloses “…predicting a probability of a weather condition for at least one second weather cell by applying a prediction model to at least the first data item and the second data item, and…transmitting the predicted weather condition to at least one second vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]).

Regarding claim 18, Wang in combination with Bonnet and Kumar teaches the computer program product of claim 17, wherein Wang further teaches that the respective Geohash cells are associated with respective cell identifiers, and the program codes further comprising:
program codes to retrieve an identifier of the vehicle from the request;
Wang Page 6 Lines 6-8 disclose “Wherein, when it is detected that the application is started, the terminal 10 may send a surrounding vehicle display request to the server 11 to trigger the server 11 to obtain the target route data of the vehicle icon to be displayed based on the surrounding vehicle display request.”
Wang Page 10 Lines 26-29 disclose “When the real-time geographic location of the vehicle is collected, controlling the vehicle icon on the map page to smoothly move and display from the initial geographic location to the target geographic location includes: Collecting the real-time geographic location of the vehicle based on the identification information…”
The combination of Wang and Bonnet does not expressly teach:
program codes to determine a cell identifier of the Geohash cell which the vehicle is travelling within; and
program codes to provide the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
However, Kumar teaches:
program codes to determine a cell identifier of the Geohash cell which the vehicle is travelling within; and
Kumar [0079] discloses “a geocoding or geohashing scheme can be used to map event locations to grid cells in geo grid 200. In this example, a full-length geocode or geohash identifies a single grid cell, such as grid cell 202, shown with dark hatching. Grid cell 202 is identified by the geohash identifier “b86.””
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to incorporate cell identifiers, as taught in Kumar, to provide a spatial reference system (Kumar [0080]).
The combination of Wang, Bonnet, and Kumar does not expressly teach:
program codes to provide the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
Jha teaches:
program codes to provide the at least one of the one or more service messages to the vehicle based on the identifier of the vehicle and the cell identifier of the Geohash cell.
Jha [0014] discloses “FIG. 11 is an illustrative diagram of another example of a road topology and a sequence diagram of a message flow of an example function discovery process according to an embodiment;”
The Examiner notes that Fig. 11 depicts message flow and identification of the vehicles (e.g., “A”, “B”, “C”)
Jha [0016] discloses “FIGS. 13 to 19 are illustrative diagrams of respective examples of road topologies, Geo-Area (G-A) grids, Geo-Area-aware timer management and message flow according to embodiments;”

    PNG
    media_image1.png
    799
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    763
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Bonnet, and Kumar, to incorporate both a vehicle identifier and cell identifier when providing a service message, as taught in Jha, to ensure no redundant caching of data or content (Jha [0136]).

Regarding claim 19, Wang in combination with Bonnet, Kumar, and Jha teaches the computer program product of claim 18, wherein Bonnet further teaches the one or more service specifications define formats of service messages corresponding to one or more services provided by the Geohash- based traffic management, and the program codes further comprising: 
program codes to retrieve an identifier of a service from the request; and
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
program codes to provide the at least one of the one or more service messages to the vehicle further based on the identifier of the service.
Bonnet [0042]-[0043] discloses “…predicting a probability of a weather condition for at least one second weather cell by applying a prediction model to at least the first data item and the second data item, and…transmitting the predicted weather condition to at least one second vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi (U.S. Patent Application Publication No. 20190051155) discloses obtaining vehicle information regarding movement states of a plurality of vehicles and a congestion potential deriving unit to derive congestion potential for each area indicated by a value of GeoHash where a vehicle is located.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/S.T.S./Patent Examiner, Art Unit 3662